UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 9/30/2009 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 40 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Short-Intermediate Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Short-Intermediate Municipal Bond Fund, covering the six-month period from April 1, 2009, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner.Along with favorable supply-and-demand factors and stimulus from the U.S governments American Recovery and Reinvestment Act of 2009, municipal bonds have enjoyed an impressive rally since the credit crisis began last year. But as momentum may keep these securities rallying over the near term, only time will tell whether the fiscal situations of many state and local municipalities can maintain adequate credit fundamentals during what many believe will be a long recovery phase. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2009, through September 30, 2009, as provided by Thomas Casey, Portfolio Manager Fund and Market Performance Overview For the six-month period ended September 30, 2009, Dreyfus Short-Intermediate Municipal Bond Funds Class B, Class D and Class I shares produced total returns of 3.47%, 3.98%, and 3.95%, respectively. 1 In comparison, the funds benchmark, the Barclays Capital 3-Year Municipal Bond Index (the Index), produced a total return of 2.56% for the reporting period. 2 On August 3, 2009, the fund began to offer Class A shares, which achieved a total return of 1.51% since inception through September 30, 2009. 1 The municipal bond market rallied over the reporting period in the wake of a global financial crisis and recession. However, short-term bonds gained less than their longer-term counterparts due to historically low short-term interest rates.The fund produced higher returns than its benchmark Index, which we attribute to our emphasis on income-oriented revenue bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax.The fund will invest only in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus,but may continue to hold bonds which are subsequently downgraded to below investment grade. The fund invests primarily in municipal bonds with remaining maturities of five years or less and generally maintains a dollar-weighted average portfolio maturity of two to three years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) may assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments.We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices.A portion of the funds assets may be allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation to either discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We also may look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Lifted by Improving Sentiment After enduring months of extreme volatility when a global financial crisis nearly caused the collapse of the worldwide banking system, municipal bonds generally rallied over the reporting period as credit markets recovered and investor sentiment improved.The bond market also was supported by signs that the most severe recession since the 1930s was decelerating. However, the market rebound was less pronounced among shorter-term bonds, as their yields were effectively anchored by short-term interest rates that remained in the record-low range of between 0% and 0.25%. In addition, municipal bond prices responded positively to supply-and-demand influences, as the U.S. governments Build America Bonds programpart of a massive economic stimulus packagediverted a significant portion of new issuance to the taxable bond market. Meanwhile, investor demand remained robust from investors concerned about higher taxes and record low yields on money market funds. Security Selection Strategy Supported Fund Returns When making new purchases, we primarily focused on single-A and double-A rated bonds with maturities in the three- to four-year range, which offered incrementally higher yields and more potential for capital appreciation than securities with one- to two-year maturities. We also typically favored higher-coupon bonds backed by revenues 4 generated by essential municipal services, such as water and sewer facilities, over those backed by general tax revenues. Such revenue bonds performed well as the bond market rallied, helping to boost performance versus the Index. Market Conditions Currently Appear Favorable Despite the sustained rally of the municipal bond market, tax-exempt yields generally remained attractive relative to the taxable yields of U.S. Treasury securities as of the reporting periods end. In addition, we expect demand for short-intermediate municipal bonds to stay robust as long as money market yields hover near 0% and investors remain concerned about the possibility of higher income taxes. Still, because most states and municipalities have continued to encounter recession-related revenue shortfalls, we have maintained our focus on higher-quality securities. Effective November 2, 2009, James Welch was appointed portfolio manager. November 3, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class B shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided for the funds Class A and Class I shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds Class A and Class I shares returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 3-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax- exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Index returns do not reflect the fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009  Class A Class B Class D Class I Expenses paid per $1,000  $ 1.47 $ 8.88 $ 3.78 $ 3.07 Ending value (after expenses) $1,015.10 $1,034.70 $1,039.80 $1,039.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009  Class A Class B Class D Class I Expenses paid per $1,000  $ 4.56 $ 8.80 $ 3.75 $ 3.04 Ending value (after expenses) $1,020.56 $1,016.34 $1,021.36 $1,022.06 From August 3, 2009 (commencement of initial offering) to September 30, 2009 for Class A shares. Expenses are equal to the funds annualized expense ratio of .90% for Class A, multiplied by the average account value over the period, multiplied by 59/365 (to reflect the actual days in the period). Expenses are equal to the funds annualized expense ratio of 1.74% for Class B, .74% for Class D and .60% for Classs I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Please note that while Class A shares commenced operations on August 3, 2009, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period April 1, 2009 to September 30, 2009. Expenses are equal to the funds annualized expense ratio of .90% for Class A, 1.74% for Class B, .74% for Class D and .60% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments85.0% Rate (%) Date Amount ($) Value ($) Alabama1.2% Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,904,930 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 2,123,700 Arizona2.2% Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 5,165,035 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty) 5.50 7/15/14 3,770,000 4,268,507 California4.4% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,745,575 California Department of Water Resources, Power Supply Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/1/12 4,175,000 4,611,580 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.00 2/1/11 1,500,000 1,538,070 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,478,560 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,297,120 Port of Oakland, Intermediate Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/12 3,300,000 3,520,308 Colorado1.9% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 773,080 Denver City and County, Airport System Revenue 5.00 11/15/11 3,000,000 3,177,570 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 11/15/11 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 9/1/10 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 6/15/11 1,120,000 a Connecticut.3% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 10/1/10 Delaware.2% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 5/1/11 District of Columbia1.7% District of Columbia, Enterprise Zone Revenue (819 7th Street, LLC Issue) (LOC; Branch Banking and Trust Co.) 10/1/09 District of Columbia, Income Tax Secured Revenue 12/1/13 Florida9.9% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 6/1/11 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 3/1/12 Clearwater, Water and Sewer Revenue 12/1/13 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Department of Transportation, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/12 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 7/1/10 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 7/1/12 Florida State Board of Education, Lottery Revenue 7/1/13 Florida State Board of Education, Lottery Revenue 7/1/14 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/14 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 10/1/13 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 10/1/14 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 8/1/14 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5/1/11 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 7/1/12 Saint Petersburg, Public Utility Revenue 10/1/12 Saint Petersburg, Public Utility Revenue 10/1/13 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Sarasota County School Board, COP (Master Lease Purchase Agreement) 7/1/14 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 8/15/14 Georgia.6% Georgia Municipal Association Inc., COP (Riverdale Public Purpose Project) (Insured; Assured Guaranty) 5/1/12 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6/1/11 Idaho.4% University of Idaho Regents, General Revenue (Insured; FSA) 4/1/11 Illinois.6% Upper Illinois River Valley Development Authority, MFHR (Morris Supportive Living Project) (LOC; Wells Fargo Bank) 1/1/10 Indiana3.8% Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 8/1/11 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 11/1/10 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 7/1/11 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; FSA) 1/1/14 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana (continued) Rockport, PCR (Indiana Michigan Power Company Project) 6/2/14 Seymour, EDR (Union Camp Corporation Project) 7/1/12 Louisiana.5% Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 3/1/10 Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 3/1/11 Maine.5% Maine Educational Loan Marketing Corporation, Subordinate Student Loan Revenue 11/1/09 Maryland1.0% Baltimore County, GO (Consolidated Public Improvement) 8/1/13 Northeast Maryland Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 4/1/12 Massachusetts.6% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/13 Michigan2.5% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/14 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) 11/1/10 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 9/1/14 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 12/1/12 Minnesota.7% Southern Minnesota Municipal Power Agency, Power Supply System Revenue 1/1/12 Nevada1.2% Clark County School District, Limited Tax GO (Insured; FSA) 6/15/14 Clark County School District, Limited Tax GO (Insured; FSA) 6/15/14 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 6/15/14 New Jersey3.2% New Jersey Transportation Authority (Transportation System) (Prerefunded) 6/15/13 a Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/11 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/12 a New Mexico1.9% Albuquerque, Subordinate Lien Airport Revenue 7/1/12 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Mexico (continued) Farmington, PCR (Southern California Edison Company Four Corners Project) (Insured; FGIC) 4/1/10 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 8/1/14 New York4.9% Hempstead Town Industrial Development Agency, RRR (American Ref-Fuel Company of Hempstead Project) 6/1/10 New York City Housing Development Corporation, MFHR 5/1/10 New York City Housing Development Corporation, MFHR 11/1/10 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 1/1/10 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5/15/10 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; National Public Finance Guarantee Corp.) 5/15/12 New York State Housing Finance Agency, Affordable Housing Revenue 11/1/10 New York State Housing Finance Agency, Affordable Housing Revenue (Insured; SONYMA) 5/1/11 New York State Housing Finance Agency, MFHR (Highland Avenue Senior Apartments) (Insured; SONYMA) 2/15/11 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 9/1/10 North Carolina1.4% Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 3/1/14 North Carolina Infrastructure Finance Corporation, COP (State of North Carolina Capital Improvements) 2/1/11 Ohio1.5% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6/1/11 Cuyahoga County, Housing Revenue (Riverside Park Homes Project) 11/1/09 Oklahoma1.5% Tulsa County Industrial Authority, Capital Improvements Revenue 5/15/14 Pennsylvania7.1% Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 11/1/11 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 12/1/11 Harrisburg Authority, Resource Recovery Facility Revenue 12/15/10 3,000,000 b,c Indiana County Industrial Development Authority, PCR (Pennsylvania Electric Company Project) (Insured; National Public Finance Guarantee Corp.) 11/1/10 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 8/15/13 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 6/15/13 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 12/1/13 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 6/1/14 Philadelphia, Airport Revenue (Insured; FSA) 6/15/11 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 12/1/11 Rhode Island.5% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) 5/15/11 South Carolina4.0% Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 4/1/12 South Carolina State Ports Authority, Revenue (Insured, FSA) 7/1/13 South Carolina Transportation Infrastructure Bank, Revenue 10/1/13 10,000,000 d The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina (continued) Spartanburg, Water System Revenue (Insured; FSA) 6/1/11 Tennessee.2% Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 6/1/12 Texas9.5% Alief Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2/15/13 Allen Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2/15/12 Austin, Electric Utility System Revenue (Insured; AMBAC) 11/15/12 Bexar County Health Facilities Development Corporation, Revenue (Army Retirement Residence Foundation Project) 7/1/11 Fort Worth Independent School District, Unlimited Tax School Building Bonds 2/15/13 Lower Colorado River Authority, Revenue 5/15/12 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 6/1/11 Northside Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2/15/14 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 8/15/13 San Antonio, Airport System Revenue (Insured; FSA) 7/1/13 San Antonio, Electric and Gas Systems Revenue (Insured; FSA) 2/1/14 Texas Public Finance Authority, GO 10/1/13 Texas Public Finance Authority, Revenue (State Preservation Board Projects) (Insured; AMBAC) 2/1/13 Texas State University System Board of Regents, Financing System Revenue 3/15/13 Texas State University System Board of Regents, Financing System Revenue 3/15/14 Texas Tech University System Board of Regents, Financing System Improvement Revenue (Insured; AMBAC) 2/15/12 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 7/1/11 University of Houston Board of Regents, Consolidated System Revenue 2/15/13 Utah.9% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 8/1/14 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Utah (continued) Utah County, EIR (USX Corporation Project) 11/1/11 Virginia5.3% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; FSA) 1/1/12 Louisa Industrial Development Authority, Solid Waste and Sewage Disposal Revenue (Virginia Electric and Power Company Project) 4/1/10 Riverside Regional Jail Authority, Jail Facility Senior RAN 7/1/10 Virginia Public Building Authority, Public Facilities Revenue 8/1/13 Virginia Public Building Authority, Public Facilities Revenue 8/1/14 Virginia Public School Authority, School Financing Bonds 8/1/13 Virginia Public School Authority, School Financing Bonds 8/1/14 3,865,000 d Washington3.2% Clark County Public Utility District Number 1, Electric System Revenue 1/1/13 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 7/1/12 FYI Properties, LR (State of Washington Department of Information Services Project) 6/1/13 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) FYI Properties, LR (State of Washington Department of Information Services Project) 6/1/14 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 12/1/11 Ocean Shores Local Improvement District Number 2007-01, BAN 8/1/11 Wisconsin1.7% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6/1/12 5,670,000 a Wisconsin Health and Educational Facilities Authority, Revenue (Froedtert and Community Health, Inc. Obligated Group) 4/1/10 U.S. Related4.0% Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 7/1/11 Puerto Rico Highways and Transportation Authority, Transportation Revenue 7/1/12 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 7/1/12 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 10/1/11 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 7/1/14 Puerto Rico Municipal Finance Agency, GO (Insured; FSA) 7/1/12 Total Long-Term Municipal Investments (cost $360,201,301) The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments7.5% Rate (%) Date Amount ($) Value ($) California.2% Irvine Reassessment District Number 85-7, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 10/1/09 e Massachusetts4.6% Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 10/1/09 e Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Baden-Wurttemberg) 10/1/09 e New York1.1% New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 10/1/09 e New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 10/1/09 e 20 Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania1.3% Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Childrens Hospital of Philadelphia Project) (Liquidity Facility; Wachovia Bank) 0.27 10/1/09 5,850,000 e 5,850,000 Washington.3% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 0.50 10/1/09 1,400,000 e 1,400,000 Total Short-Term Municipal Investments (cost $32,850,000) Total Investments (cost $393,051,301) 92.5% Cash and Receivables (Net) 7.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2009, this security amounted to $2,843,370 or 0.7% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Purchased on a delayed delivery basis. e Variable rate demand noterate shown is the interest rate in effect at September 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 22 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 25.1 AA Aa AA 32.6 A A A 21.2 BBB Baa BBB 10.5 B B B .3 F1 MIG1/P1 SP1/A1 8.9 Not Rated f Not Rated f Not Rated f 1.4  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 393,051,301 403,461,810 Cash 41,273,479 Interest receivable 4,554,058 Receivable for shares of Beneficial Interest subscribed 2,963,991 Prepaid expenses 41,341 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 227,995 Payable for investment securities purchased 15,591,912 Payable for shares of Beneficial Interest redeemed 251,912 Accrued expenses 22,908 Net Assets ($) Composition of Net Assets ($): Paid-in capital 432,755,501 Accumulated undistributed investment incomenet 52,192 Accumulated net realized gain (loss) on investments (7,018,250) Accumulated net unrealized appreciation (depreciation) on investments 10,410,509 Net Assets ($) Net Asset Value Per Share Class A Class B Class D Class I Net Assets ($) 7,266,162 744,005 428,076,565 113,220 Shares Outstanding 555,099 56,847 32,707,158 8,647 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended September 30, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 803,835 Distribution feesNote 3(b) 162,892 Shareholder servicing costsNote 3(c) 72,060 Professional fees 44,330 Registration fees 42,173 Custodian feesNote 3(c) 24,947 Trustees fees and expensesNote 3(d) 15,188 Prospectus and shareholders reports 8,014 Loan commitment feesNote 2 883 Miscellaneous 21,865 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (320) Lessreduction in fees due to earnings creditsNote 1(b) (3,016) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 1(b) ($): Net realized gain (loss) on investments 46,435 Net unrealized appreciation (depreciation) on investments 8,714,328 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2009 Year Ended (Unaudited) a March 31, 2009 b Operations ($): Investment incomenet 4,030,786 5,278,272 Net realized gain (loss) on investments 46,435 12,967 Net unrealized appreciation (depreciation) on investments 8,714,328 789,671 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (5,921)  Class B Shares (5,898) (12,225) Class D Shares (3,965,297) (5,212,329) Class I Shares (1,478) (222) Net realized gain on investments: Class B Shares  (208) Class D Shares  (67,483) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 7,330,662  Class B Shares 312,543 299,655 Class D Shares 261,212,027 114,885,047 Class I Shares  110,000 Dividends reinvested: Class A Shares 5,709  Class B Shares 4,613 7,959 Class D Shares 3,340,479 4,484,239 Cost of shares redeemed: Class A Shares (98,042)  Class B Shares (253,710) (78,672) Class D Shares (62,954,565) (39,437,100) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 218,487,281 137,427,710 End of Period Undistributed investment incomenet 52,192  26 Six Months Ended September 30, 2009 Year Ended (Unaudited) a March 31, 2009 b Capital Share Transactions: Class A Shares sold 562,193  Shares issued for dividends reinvested 436  Shares redeemed (7,530)  Net Increase (Decrease) in Shares Outstanding  Class B c Shares sold 24,281 23,715 Shares issued for dividends reinvested 357 627 Shares redeemed (19,666) (6,217) Net Increase (Decrease) in Shares Outstanding Class D c Shares sold 20,253,258 9,050,849 Shares issued for dividends reinvested 258,597 353,467 Shares redeemed (4,874,585) (3,111,614) Net Increase (Decrease) in Shares Outstanding Class I Shares sold  a From August 3, 2009 (commencement of initial offering) to September 30, 2009 for Class A shares. b From December 15, 2008 (commencement of initial offering) to March 31, 2009 for Class I shares. c During the period ended September 30, 2009, 10,308 Class B shares representing $132,836 were automatically converted to 10,308 Class D shares and during the period ended March 31, 2009, 3,271 Class B shares representing $41,472 were automatically converted to 3,273 Class D shares. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended September 30, 2009 a Class A Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period 12.94 Investment Operations: Investment incomenet b .02 Net realized and unrealized gain (loss) on investments .17 Total from Investment Operations .19 Distributions: Dividends from investment incomenet (.04) Net asset value, end of period 13.09 Total Return (%) c,d 1.51 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e .99 Ratio of net expenses to average net assets e .90 Ratio of net investment income to average net assets e 1.91 Portfolio Turnover Rate d 5.43 Net Assets, end of period ($ x 1,000) 7,266 a From August 3, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 28 Six Months Ended Sepember 30, 2009 Year Ended March 31, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 12.75 12.71 12.63 12.57 12.65 12.93 Investment Operations: Investment incomenet a .10 .31 .27 .25 .19 .18 Net realized and unrealized gain (loss) on investments .34 .05 .09 .05 (.08) (.28) Total from Investment Operations .44 .36 .36 .30 .11 (.10) Distributions: Dividends from investment incomenet (.10) (.31) (.28) (.24) (.19) (.18) Dividends from net realized gain on investments  (.01)    (.00) b Total Distributions (.10) (.32) (.28) (.24) (.19) (.18) Net asset value, end of period 13.09 12.75 12.71 12.63 12.57 12.65 Total Return (%) c 3.47 d 2.85 2.87 2.39 .88 (.74) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.74 e 1.76 1.79 1.72 1.70 1.65 Ratio of net expenses to average net assets 1.74 e,f 1.76 f 1.78 1.72 1.70 1.65 f Ratio of net investment income to average net assets 1.56 e 2.49 2.23 1.94 1.50 1.42 Portfolio Turnover Rate 5.43 d 36.97 62.90 48.46 45.00 33.55 Net Assets, end of period ($ x 1,000) 744 662 429 839 1,021 1,795 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Sepember 30, 2009 Year Ended March 31, Class D Shares (Unaudited) 2009 2008 2007 2006 a 2005 Per Share Data ($): Net asset value, beginning of period 12.75 12.71 12.63 12.57 12.66 12.93 Investment Operations: Investment incomenet b .16 .43 .41 .36 .31 .30 Net realized and unrealized gain (loss) on investments .34 .05 .08 .06 (.09) (.27) Total from Investment Operations .50 .48 .49 .42 .22 .03 Distributions: Dividends from investment incomenet (.16) (.43) (.41) (.36) (.31) (.30) Dividends from net realized gain on investments  (.01)    (.00) c Total Distributions (.16) (.44) (.41) (.36) (.31) (.30) Net asset value, end of period 13.09 12.75 12.71 12.63 12.57 12.66 Total Return (%) 3.98 d 3.85 3.90 3.37 1.75 .26 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 e .77 .77 .76 .76 .74 Ratio of net expenses to average net assets .74 e,f .77 f .77 f .76 .76 .74 f Ratio of net investment income to average net assets 2.51 e 3.45 3.23 2.89 2.44 2.34 Portfolio Turnover Rate 5.43 d 36.97 62.90 48.86 45.00 33.55 Net Assets, end of period ($ x 1,000) 428,077 217,715 136,999 146,509 192,828 223,267 a On January 26, 2006, the funds Board of Trustees approved, effective as of the close of business on March 24, 2006 reclassifying all of the funds Class A and Class P shares as Class D shares of the fund. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 Six Months Ended September 30, 2009 Year Ended Class I shares (Unaudited) March 31, 2009 a Per Share Data ($): Net asset value, beginning of period 12.76 12.54 Investment Operations: Investment incomenet b .17 .08 Net realized and unrealized gain (loss) on investments .33 .27 Total from Investment Operations .50 .35 Distributions: Dividends from investment incomenet (.17) (.13) Net asset value, end of period 13.09 12.76 Total Return (%) c 3.95 2.83 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .70 .82 Ratio of net expenses to average net assets d .60 .65 Ratio of net investment income to average net assets d 2.68 3.51 Portfolio Turnover Rate 5.43 c 36.97 Net Assets, end of period ($ x 1,000) 113 110 a From December 15, 2008 (commencement of initial offering) to March 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Short-Intermediate Municipal Bond Fund (the fund) is a series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. On July 15, 2009, the funds Board of Trustees approved, effective August 3, 2009, adding Class A shares. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class D and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class D shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class D shares are sold at net asset value per share directly by Dreyfus and through certain banks and fund supermarkets, and as a part of certain wrap-fee programs. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of 32 authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  403,461,810  Other Financial Instruments      Liabilities ($) Other Financial Instruments      Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. Securities transactions and investment income: Securities trans- actions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 34 Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gains sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each of the tax years in the three-year period ended March 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $7,118,037 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2009. If not applied, $5,378,901 of the carryover expires in fiscal 2011, $44,004 expires in fiscal 2012, $278,375 expires in fiscal 2014, $958,575 expires in fiscal 2015 and $458,182 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2009 was as follows: tax exempt income $5,206,309 and ordinary income $86,158.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million. During the period ended September 30, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate 36 expenses allocated to Class D, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, exceed 1 1 / 2 % of the value of the average daily net assets of Class D, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. The Manager had undertaken from April 1, 2009 through September 30, 2009 to reduce the expenses paid by Class I shares, to the extent that Class I shares aggregate annual expenses, exclusive of certain expenses as described above, do not exceed an annual rate of .65% of the value of the average daily net assets of Class I shares.The reduction in expenses for Class I shares, pursuant to the undertaking amounted to $55 during the period ended September 30, 2009. The Manager had undertaken from August 3, 2009 through September 30, 2009 to reduce the expenses paid by Class A shares, to the extent that Class A shares aggregate annual expenses, exclusive of shareholder services plan fees, taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses do not exceed an annual rate of .65% of the value of the average daily net assets of Class A shares.The reduction in expenses for Class A shares, pursuant to the undertaking amounted to $265 during the period August 3, 2009 through September 30, 2009. During the period ended September 30, 2009, the Distributor retained $637 from CDSCs on redemptions of the funds Class B shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class D shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B shares and .10% of the value of the average daily net assets of Class D shares. During the period ended September 30, 2009, Class B and Class D shares were charged $2,895 and $159,997, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class B shares pay the Distributor at an annual rate of .25% of their average daily net The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A and Class B shares were charged $820 and $965, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $25,578 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $3,016 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $24,947 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $165,600, Rule 12b-1 distribution plan fees $33,274, shareholder services plan fees $745, custodian fees $15,696, chief compliance officer 38 fees $3,341 and transfer agency per account fees $9,609, which are offset against an expense reimbursement currently in effect in the amount of $270. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2009, amounted to $173,686,285 and $15,617,340, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended September 30, 2009, these disclosures did not impact the notes to the financial statements. At September 30, 2008, accumulated net unrealized appreciation on investments was $10,410,509, consisting of $10,525,610 gross unrealized appreciation and $115,101 gross unrealized depreciation. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on July 14 and 15, 2009, the Board considered the re-approval for an annual period (through August 31, 2010) of the funds Management Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices and the standards applied in seeking best execution. 40 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the performance of the funds Class D shares and comparisons to a group of retail no-load short municipal debt funds (the Performance Group) and to a larger universe of funds, consisting of all retail no-load short municipal debt funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons for various periods ended May 31, 2009.The Board members noted that the total return performance variously was above or approximately at the Performance Group medians for the periods shown, and above the Performance Universe medians for all periods. The Board members noted that the funds yield performance variously was above and below the Performance Group and Performance Universe medians for the periods shown. Dreyfus also provided a comparison of the funds total returns to the returns of its Lipper category average for each of the calendar years for the prior ten years. The Board members also discussed the funds management fee and expense ratio compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual management fee was higher than the Expense Group median and the funds actual management fee and Class D share expense ratio were higher than the Expense Group and Expense Universe medians. Representatives of Dreyfus stated that there was one other mutual fund managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies and included within the funds Lipper The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) category (the Similar Fund), and stated that there were no other accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund.The Board members considered the relevance of the fee information provided for the Similar Fund to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board considered information, previously provided and discussed, prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also considered that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reason-able.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had 42 been decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the funds overall performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the services provided, comparative perfor- mance, expense and management fee information, costs of the ser- vices provided and profits to be realized and benefits derived or to be derived by Dreyfus from its relationship with the fund. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 43 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ J. David Officer J. David Officer, President Date: November 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: November 19, 2009 By: /s/ James Windels James Windels, Treasurer Date: November 19, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
